Citation Nr: 1710454	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  14-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for residuals of a thyroidectomy, with excision of intramural papillary carcinoma of the right thyroid gland (here in after "thyroidectomy residuals"). 


REPRESENTATION

Appellant represented by:	Robert A. Laughlin


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Air Force, with active duty service from November 1972 through June 1986. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a January 2013 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction ("AOJ")).

In April 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claim file.  

The Veteran's appeal has previously been before the Board.  In a July 2015 Board Remand, the AOJ was directed to schedule the Veteran for an updated VA examination, to assess the severity of her thyroidectomy residuals.  The Veteran was afforded a VA examination in September 2015.  Therefore, the Board finds the July 2015 remand directives were substantially complied with and the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a letter dated January 21, 2016, the Veteran was advised that her appeal had been returned to the Board for further adjudication.  This letter additionally advised the Veteran that she had 90 days in which to request a change in representation.  The Veteran did request a change in representation, two days beyond the 90 day timeline.  However, the Veteran submitted a letter explaining her delay and the Board accepts this letter as demonstrating good cause. See  38 C.F.R. § 20.1304.

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.  In reviewing the Veteran's electronic file, the Board notes additional medical records were submitted after the file was transferred to the Board.  A letter was mailed to the Veteran and her representative on January 11, 2017.  However, no response was received within 45 days.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. 20.1304(c).  
FINDING OF FACT

The Veteran's thyroidectomy residuals have been manifested by cold intolerance, fatigue, sleepiness, constipation, mild weight gain, and mental sluggishness; muscular weakness and mental disturbance associated with her thyroidectomy residuals is not shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for thyroidectomy residuals has not been met or approximated throughout the period on appeal 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014);   38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.119, Diagnostic Code 7903 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in November 2011 and February 2013, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For her part, the Veteran has submitted personal statements, statements from friends, and arguments from her representative.

The Veteran was additionally afforded VA examinations in December 2012 and September 2015 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in July 2015.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's July 2015 remand, the AOJ provided the Veteran with an updated VA examination to assess the severity of her thyroidectomy residuals.  Additionally, the Veteran's claims file includes updated VA treatment records for her thyroidectomy residuals.  For her part, the Veteran has not identified or provided any updated private treatment records since the July 2015 remand.  As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issue on appeal, neither the Veteran, nor her representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to a Disability Rating in Excess of 30 Percent for Thyroidectomy Residuals:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed her increased rating claim for thyroidectomy residuals in October 2012.  See October 2012 Letter from Veteran.  Thus, the relevant temporal focus for the disability in question dates back to October 2011. 
 
Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant appeal, the Veteran's service connected thyroidectomy residuals were initially rated under Diagnostic Code ("DC") 7914.  Pursuant to DC7914, a 100 percent disability rating is warranted when the evidence indicates malignant neoplasms of any specified part of the endocrine system.  38 C.F.R. § 4.119, DC 7914 (2013).  A "Note:" to this code section states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the disability rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis following the cessation of the therapy, then the disability is to be rated on residuals.  Id.  

The Veteran was last assigned a 100 percent disability evaluation under DC 7914 from March 21, 1989.  Beginning on and after May 1, 1990, the Veteran's thyroidectomy residuals have been rated under DC 7903, for hypothyroidism. 

Under 38 C.F.R. § 4.119, Diagnostic Code 7903, a 10 percent evaluation is assigned where there is fatigability or the required use of continuous medication for control of symptoms.  A 30 percent evaluation is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent evaluation is warranted for muscular weakness, mental disturbance, and weight gain.  The maximum, 100 percent disability rating, is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903. 

The Board notes that the United States Court of Appeals for Veterans Claims ("Court") has addressed the specific application of the rating criteria for Diagnostic Code 7903.  In this regard, the Court has said that all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  Unlike other portions of the Rating Schedule, Diagnostic Code 7903 is not successive.  Id. at 155; cf. Camacho v. Nicholson, 21 Vet. App. 360 (2007)(pertaining to the successive rating criteria under Diagnostic Code 7913 for diabetes mellitus).  Therefore, a claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Tatum, 23 Vet. App. at 156.

In these instances, the Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.).  Therefore, the Board must determine whether a particular rating is more nearly approximated than the lower rating in accordance with 38 C.F.R. § 4.7.

The Court also went on to acknowledge the difficulty in assessing the subjective reporting of symptoms by a claimant.  In particular, the Veteran in Tatum contended that she suffered from constipation.  23 Vet. App. at 156.  The Court recognized that the "...credibility of a person's assertion of such a personal affliction is a key consideration with regard to a finding that the person does or does not suffer from such affliction."  Id.  The Court directed that the Board must discuss such contentions and the credibility of the claimant.

In this regard, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although the Veteran is competent in certain situations to identify a simple condition such as fatigue or constipation, she is not competent to provide evidence as to more complex medical questions.  Id.; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469.

That being the relevant law to the Veteran's current claim, the Board notes that the Veteran's thyroidectomy residuals were rated as 30 percent disabling beginning on and after October 26, 2012.  See January 2013 Rating Decision.  The Veteran currently seeks entitlement to a 60 percent rating, due in part to symptoms of weight gain, fatigue, muscular weakness, cold intolerance, continuous changes to her medications, and mental sluggishness.  See  April 2015 Travel Board Hearing Testimony.  After a careful review of the record, the Board finds a preponderance of the evidence is against assignment of a 60 percent disability rating.  Rather, considered as a whole, the evidence most closely approximates a continued rating of 30 percent disabling.  All evidence of record has been reviewed and considered, and the relevant evidence is summarized below.  See Gonzales v. West, 218 FF.3d 1378, 1380-81 (Fed. Cir. 2000)(Noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  

In multiple lay statements, including her April 2015 testimony, the Veteran asserts entitlement to a 60 percent disability rating due to her weight gain, muscular weakness, and mental sluggishness.  The Veteran's sister reports the numerous medications the Veteran must take cause her significant side-effects, including muscular weakness, weight gain, and insomnia.  See November 2013 Statement from J.B.  Additionally, the Veteran's friend describes additional symptoms of cold intolerance, such that the Veteran wears coats, jackets, and sweaters in 70 to 80 degree weather.  See November 2013 Statement from J.S.  The Veteran reports additional symptoms, which are not captured by Diagnostic Code 7903, including dry mouth, dry skin, hair loss, and dry eyes.  See December 2013 Statement in Support of Claim. 

In addition to this lay evidence, the Board finds the objective medical evidence supports the Veteran's lay assertions of weight gain.  A December 2011 physical examination of the Veteran reported her weight as 159 pounds.  Subsequent examinations reflect a continuous increase in her weight throughout the period on appeal.  The most recent physical examination of record, where the Veteran's weight was measured, dated December 2015 reports the Veteran's weight as 197 pounds.  This reflects an increase of 38 pounds since December 2011.  As such, the Board finds the objective medical evidence of record supports the Veteran's assertions of continuous, mild weight gain. 

However, the clinical and objective evidence of record do not establish that the Veteran experiences muscular weakness or mental disturbance.  First, regarding the allegation of muscular weakness, the Board finds no clinical evidence which would suggest the Veteran experiences any loss of muscle tone or strength.  In a September 2013 letter, the Veteran reported she experiences muscular weakness and cited to a grip strength test in support of this allegation.  However, the examination the Veteran references were physical therapy records from November 2012 following a motor vehicle accident.  Although the Veteran was treated for complaints of pain in her left fingers and wrist, there is no evidence the Veteran sustained or experienced any decreased strength in her left or right hands, either as a result of this accident or as a result of her thyroidectomy residuals.  

Moreover, a review of the Veteran's physical examinations throughout the period on appeal fail to document any objective signs of muscle weakness or a decrease in the Veteran's overall strength.  As part of her claim for an increased disability rating, the Veteran was afforded a VA examination in December 2012.  During this examination, in describing her current symptoms, the Veteran did not report any signs/symptoms of muscular weakness.  Furthermore, the Veteran denied any additional symptoms of sleepiness or bradycardia.  A clinical examination revealed the Veteran's reflexes were normal, "2+," across her bilateral upper and lower extremities.  Additionally, the VA examiner did not report the Veteran experienced any symptoms of muscular weakness as a result of her thyroidectomy residuals.  Although no muscle testing was performed during this December 2012 VA examination, the lack of observable muscular weakness and/or atrophy is noteworthy.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011)(holding a lack of notation where it would be expected, to include during treatment or examination, is noteworthy). 

Subsequent physical examinations do not document any signs or symptoms of muscle weakness.  A July 2013 physical examination from the Omaha VA medical clinic ("VAMC") reported the Veteran maintained normal, "2+," deep tendon reflexes across her bilateral upper and lower extremities. Furthermore, a VA orthopedic examination, dated January 2014, reported the Veteran maintained full muscle strength and tone in both her left and right knees.  An endocrinology note dated in February 2015 reported the Veteran's muscle strength testing was normal across her bilateral upper and lower extremities, with normal/full muscle tone.  See Omaha VAMC Rerecords.  

The Veteran was afforded a second VA examination for residuals of her thyroidectomy in September 2015.  Although the examiner did not comment on muscle tone or weakness, a physical examination documented her deep tendon reflexes were normal, at "2+" without any signs or muscle atrophy across her upper and lower extremities bilaterally.  The only exception were the Veteran's ankles, which were reported to have an absent reflex.  However, this finding is consistent with the Veteran's earlier reports of intermittent swelling in her ankles.  The examiner concluded that the Veteran's residual symptoms were cold intolerance, fatigue, and constipation.  Notably, the VA examiner did not report or describe any symptoms of muscular weakness.  Therefore, the clinical evidence of record does not document any objective symptoms of muscular weakness which would support an award of an increased 60 percent disability rating. 

Similarly, the Board finds the clinical evidence of record does not suggest the Veteran experiences the type of mental disturbance contemplated by a 60 percent disability rating.  First, the Board notes the December 2012 VA examiner reported the Veteran experiences symptoms of "mental sluggishness" and "mental disturbance."  However, the finding that the Veteran experiences a mental disturbance is not supported by a diagnosis of depression or any related symptoms.  The Board further notes that the VA examiner, who checked the box indicating the Veteran experiences mental disturbances, was not a psychologist or psychiatrist qualified to make this determination.  Therefore, based upon the lack of supporting evidence showing mental disturbance or related symptoms, the Board finds this assessment is not probative. 

Second, although the Board concedes that the Veteran has a current diagnosis for chronic depression, there is no clinical evidence which links the symptoms of this depression to the Veteran's thyroidectomy residuals.  In April 2016, the Veteran submitted a disability benefits questionnaire ("DBQ") from a private physician, which described her history of "chronic depression" since her separation from active duty service.  In this evaluation, the Veteran's psychologist reported the Veteran experiences symptoms of hopelessness, loss of interest, poor concentration and difficulty sleeping.  Additionally, the private psychologist reported the Veteran's depression "began" while she was involved with an "abusive spouse," and was later "exacerbated" by the Veteran's health problems.  However, this private psychologist does not explain how or why the Veteran's current depressive symptoms are linked to the residuals of her thyroidectomy, other than a "close temporal relationship."  The Board does not find that this opinion to be thorough or persuasive, as it is not supported by a clear rationale.  Therefore, the Board gives this assessment less probative weight.    

Additionally, the Board notes the symptoms endorsed by the Veteran in this April 2016 private medical evaluation are already accounted for in the assignment of her 30 percent disability evaluation.  Specifically, the Veteran is noted to experience symptoms of "mild memory loss," "impairment of short and long term memories," and "disturbance of motivation."  Taken together, these clinical symptoms, are accommodated by the award of a 30 percent evaluation for "mental sluggishness."  See January 2013 Rating Decision. Notably, in granting the 30 percent disability rating, the AOJ reviewed and citied to the Veteran's mental health treatment records, dating back to October 2012. 

In a subsequent May 2016 VA examination addendum opinion, a VA psychologist opined the Veteran's history of depression was not incurred or caused by the Veteran's thyroid cancer.  See May 2016 VA Examination.  In reaching this conclusion, the VA examiner did not negate that the Veteran currently experiences a mental disability.  Rather, the VA examiner explained his rationale was based upon VA regulations, which proscribe a specific standard and definition for the terms "caused by" and "incurred."  Thus, the VA examiner concluded the Veteran's depressive symptoms did not meet the regulatory standard for an award of secondary service connection.

The Board finds this analysis to be probative.  Specifically, the May 2105 VA psychologist cites to the absence of continuous treatment records for symptoms of mental health.  The VA psychologist reasoned that if the Veteran's depressive symptoms were linked to the residuals of her thyroidectomy, then there would have been some evidence documenting fluctuating symptoms of her depression alongside fluctuations in her thyroid hormone levels.  The absence of such changes in the Veteran's symptoms, made it less likely than not that her depression was related to the residuals of her thyroidectomy.  

The Board finds the VA psychologist's reasoning to be thorough and supported by a clinical explanation.  Furthermore, a closer examination of the Veteran's treatment records from the Omaha VA Medical Clinic ("VAMC") show a fluctuating pattern of her thyroid hormone levels, from low, to high, to low, without any corresponding changes in the Veteran's psychological symptoms.  For example, a March 2012 laboratory report showed the Veteran's thyrotropin releasing hormone ("TSH") level was 1.09 mIU/L (mili-international units per liter) and her free thyroxine ("free T4") levelwas 0.8 ng/dL (nanograms per deciletr).  A September 2012 report shows the Veteran's TSH levels jumped to 24.90 mIU/L, with her free T4 measured at 1.2 ng/dL.  Following numerous changes to the Veteran's dosage level, a December 2012 laboratory report shows her TSH levels dropped to below 0.02 mIU/L, below the targeted range, while her free T4 level increased to 3.2 ng/dL.  However, despite this pattern of fluctuating TSH and free T4 levels, the record does not reflect any increased complaints of depressive symptoms.  As such, the Board finds the clinical evidence of record supports the rationale provided by the VA psychologist, specifically that the Veteran's depression is separate and distinct from the residuals of her thyroidectomy. 

The Board finds additional support for the May 2016 VA examiner's opinion in endocrinology treatment notes from the Omaha VAMC.  In order to monitor fluctuations in her thyroid hormone levels, the Veteran was seen by the endocrinology clinic on a regular basis, every three to six months.  See Omaha VAMC Records and April 2015 Testimony.  During these examinations, the Veteran was routinely asked about her symptoms, including whether she was experiencing any irritability, fatigue, or decreased concentration.  At no time did the Veteran ever report or allege any symptoms of cognitive decline, such as slowing thoughts, or symptoms of depression.  Again, the Board notes that the lack of notation where it would be expected, to include during treatment, is noteworthy.  See Buczynski, 24 Vet. App. at 221.  

Furthermore, the Board notes that the record contains an additional VA psychological examination which shows the Veteran's psychiatric symptoms are not related to the residuals of her thyroidectomy.  In June 2015, a separate VA examiner evaluated the Veteran and reviewed her medical records.  During this examination, the VA psychologist reviewed the Veteran's past medical records and reported she had an intermittent history of mental health treatment from 2002, 2003, and 2007.  In reviewing these records, the VA psychologist noted all of the Veteran's reported symptoms were linked to or associated with trouble in her relationships with her sons and former husband.  Therefore, the Board finds these two separate VA examinations and opinions conclude that a preponderance of the evidence shows the Veteran's current psychiatric symptoms are unrelated to the residuals of her thyroidectomy. 

Based upon a review of the relevant medical record, the Board finds the preponderance of the evidence weighs against an award of a 60 percent disability rating.  Furthermore, the Board finds that the Court's holding in Tatum and the application of 38 C.F.R. §§ 4.7 and 4.21 are not applicable in the Veteran's appeal.  The Board finds the Veteran's symptoms more closely approximate a 30 percent disability evaluation.  Specifically, the probative and competent evidence of record do not establish the presence of muscular weakness or mental disturbance, which are associated with the Veteran's residuals of her thyroidectomy.  Furthermore, the evidentiary record does not document any cardiovascular symptoms.  As discussed above, the overall objective evidence does not suggest the Veteran experiences muscular weakness or mental disturbance as a result of her thyroidectomy, and therefore, an increased 60 percent disability rating is not appropriate. 

Additionally, the Board also finds the weight of the evidence is against the award of a 100 percent disability evaluation for residuals of the Veteran's thyroidectomy.  In reaching this conclusion, the Board acknowledges the evidentiary record contains the Veteran's reports of symptoms such as cold intolerance and sleepiness, which are symptoms included in the 100 percent rating.  However, the Board finds that the Veteran has not exhibited other symptoms described for the higher 100 percent rating, including muscular weakness, cardiovascular involvement, mental disturbance, such as dementia, slowing of thought, or depression, or bradycardia due to her service-connected thyroidectomy.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.

For the reasons discussed above, the preponderance of the evidence is against the appeal for increased rating, in excess of 30 percent for the Veteran's thyroidectomy residuals; therefore, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2016).

Extra Schedular Consideration: 

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the Veteran's thyroidectomy residuals on appeal, there is no evidence of exceptional or unusual circumstances to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  Rather, the Board finds the symptoms and limitations the Veteran experiences as a result of her thyroidectomy residuals are specifically contemplated by the schedular criteria rating.  The Veteran's thyroidectomy residuals disability has been manifested by cold intolerance, fatigue, sleepiness, constipation, mild weight gain, and mental sluggishness.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.119 DC 7903.  Furthermore, the Board finds that the assignment of a 30 percent disability evaluation fully contemplates the functional impairment experienced by the Veteran.  Higher ratings are available under the available Diagnostic Code, and under other provisions of the code, to include based on findings of weight gain, mental disturbance, and muscular weakness; and despite weight gain, the Veteran is not shown to approximate the criteria for a higher rating.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected hypothyroidism.

The Board acknowledges that the Veteran believes that her residual thyroidectomy symptoms have been more severe than the assigned disability rating reflects.  In this regard, the Board has considered her assertions of additional symptoms, including brittle nails, dry skin, hair loss, dry mouth, and dry eyes.  However, to the extent that the Veteran is asserting that these symptoms were caused by her service-connected thyroidectomy residuals, the Board is unable to assign any probative weight to these assertions.  The Veteran, as a layperson, is competent to report on matters observed or within her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the severity, etiology, and underlying causes of medical symptomatology requires the specialized training of a medical professional.  As a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render persuasive or competent medical opinion on whether her current symptoms are caused by a thyroid disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hence, her assertions in this regard do not constitute competent and persuasive evidence.  Moreover, the evidence does not demonstrate that the Veteran's hair loss, brittle nails, dry skin, dry mouth, and dry eyes causes marked interference with employment or hospitalization.  As such, referral for extraschedular consideration is not warranted.

Therefore, because the threshold step of Thun is not met, and the Veteran's service-connected thyroidectomy residuals disability picture is contemplated by the Rating Schedule, it is not necessary to consider the second step of whether the claimant has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms," such frequent periods of hospitalization.  22 Vet. App. At 116.  See also 38 C.F.R. § 3.21(b)(1). 

The Board additionally notes that under the Federal Circuit Court's recent holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the residual thyroidectomy disability adjudicated above, the Veteran is service connected for status-post hysterectomy and right salpingo- oophorectomy, left ovarian cystectomy, abdominal scar, left turbinate excision and tear duct surgery, thyroidectomy scar, history of body radiation therapy with missing dental caries, and internal derangement of both the left and right knees with residual scars. However, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" her disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, an extraschedular referral is not warranted on a collective basis either.

Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's thyroidectomy residuals under the provisions of 38 C.F.R. § 3.21(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to an increased rating, in excess of 30 percent disabling, is denied for the Veteran's thyroidectomy residuals. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


